DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2 and 11 objected to because of the following informalities:  the claim recites the limitation of a “C18 chromatic column resist to pure water” however it appears though it should read “resistant to pure water” as written in the specification.  
Claims 2-15 all begin with “The analytical method,” however claim 1 from which they depend discloses “A high performance liquid chromatography method” and therefore claims 2-15 should be changed to match parent claim 1.
Claim 8 should be amended to remove the word “wherein” from line 2, or amended to read “further comprising.”
Claims 12 and 13 each state that the solution is “at apH” which should be corrected to read “at a pH.”
Claims 3-9, 12 and 13 each contain ranges of values which are defined using a ~ symbol. For example claim 3 recites “1~50mmol/L” of potassium dihydrogen phosphate. Since the tilde symbol is generally used to show an approximate value, it is recommended it be changed to a standard dash (-). If the claim is in the correct form, then it will be noted that that the values are approximate.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation that a chromatic column “is employed” in line 3. It is unclear as to what is meant by this limitation and what action is actually being taken by “employing” a column.
The claim recites the limitation that “the volume percent content of the mobile phase A in eluents in a first stage of the gradient elution is not lower than 90%” however it is unclear as to what this means since the mobile phase A was previously disclosed as an eluent and it is unclear as to how an eluent could comprise only a percentage of a eluent.
Regarding claim 4, “the volume percent content of the mobile phase A in eluents in a first stage of the gradient elution is not lower than 95%” however it is unclear as to what this means since the mobile phase A was previously disclosed as an eluent and it is unclear as to how an eluent could comprise only a percentage of a eluent.
claim 5, the table in the claim is unclear. For example, does the first stage only occur at minutes 0 and 15, or does it occur from minute 0 until 15? Additionally, are the remaining times part of the second stage, or also part of the first stage?
Regarding claim 6, the claim recites the limitation of “wherein the method has the following optional chromatographic conditions.” It is unclear if these conditions are being included in the method or not based on the term language describing them as optional.
Regarding claim 7, since parent claim 6 describes the limitations as optional, it is unclear if the flow rate, temperature and detection wavelength of the claim are part of the method or not.
Regarding claim 8, on page 5, line 3 recites the limitation of “taking a proper amount.” It is unclear what is meant by the action of “taking” and what would constitute a “proper” amount versus an improper amount.
The claim recites in lines 5-6 on page 5 the phrase “being used as the test solution” however it is unclear what this means since it is part of the step for preparation of the test solution. It appears as though the language merely indicates that the final product is used as the test solution, which is unnecessary.
Line 7 on page recites the step of “taking the test solution” however it is unclear as to what is meant by the term “taking” or what action is occurring.
Line 8 ends with the phrase “being used as the control solution.” It is unclear if this is a specific step of using the control solution, or merely defining the product as a control solution.

Line 11 refers to “proper amounts” however it is unclear as to what would constitute a proper amount.
Line 13 ends with the phrase “and being used as the system suitability test solution.” It is unclear if this is a specific step of using the solution, or merely defining the product as a system suitability test solution.
Line 14 recites the limitation of “taking 10-20µl of system suitability test solution” however it is unclear as to what is meant by the term “taking” or what action is occurring.
Line 16 states that the resolution between peaks “should meet the criteria” however it is unclear what is meant by the term “should” in this sense or what criteria is being met.
Line 17 refers to the step of “adjusting the detection sensitivity” however it is unclear what is doing the adjusting as no elements have previously been disclosed to perform such an action. The line further discloses “making the peak height of the chromatographic peak of the main ingredient be 10-20% of the full scale,” however, again nothing has previously been disclosed that would indicate how such an action would be performed.
Line 19 recites “precisely measuring 10-20µl of test solution” however it is unclear what is meant by “precisely” since measuring the amount claimed would seemingly be precise.
claim 9, the claim depends on claim 8 and recites similar steps of preparing a test solution, preparing a control solution, preparing a system suitability test solution and detection however is unclear if this is intended to be additional steps to those of claim 8, or further limiting each of the corresponding steps to more precise values.
Line 3 recites the limitation of “taking a proper amount of dexarazoxane” however it is unclear what constitutes a proper amount.
Line 5 recites “being used as the test solution” however it is unclear what this means since it is part of the step for preparation of the test solution. It appears as though the language merely indicates that the final product is used as the test solution, which is unnecessary.
Line 7 recites the limitation of “precisely measuring the test solution” however it is unclear what is meant by “precisely” and what would constitute an imprecise measurement.
Line 9 ends with the phrase “being used as the control solution.” It is unclear if this is a specific step of using the control solution, or merely defining the product as a control solution.
Lines 10-11 recite the limitation of “taking proper amounts of dexrazoxane” however it is unclear as to what is meant by the term “taking” or what action is occurring or to what a “proper amount” would be.
Line 16 recites the limitation of “taking the system suitability test solution 10µl” which is unclear and is interpreted to mean injecting 10µl of system suitability solution into the chromatograph.

Line 18 recites the limitation of “taking the control solution 10µl” which is unclear and is interpreted to mean injecting 10µl of control solution into the chromatograph.
Line 19 refers to the step of “adjusting the detection sensitivity” however it is unclear what is doing the adjusting as no elements have previously been disclosed to perform such an action. The line further discloses “making the peak height of the chromatographic peak of the main ingredient be 10-20% of the full scale,” however, again nothing has previously been disclosed that would indicate how such an action would be performed.
Line 1 on page 7 recites “precisely measuring 10µl of test solution” however it is unclear what is meant by “precisely” since measuring the amount claimed would seemingly be precise.
Regarding claim 10, the claim merely recites that the method of claim 1 is useful for detection of dexrazoxane and dexrazoxane-containing preparations but does not add any additional steps to the method so it is unclear as to what is occurring.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose the claimed method for using a low-density bonding reversed-phase C18 chromatographic column resistant to pure water on dexrazoxane-related substances comprising the claimed steps including the specific mobile phase A and mobile phase B in the claimed concentration and for the claimed durations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK A SHABMAN/           Examiner, Art Unit 2861